          Case 3:15-cv-01506-CVR Document 176 Filed 03/29/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO
 R. ALEXANDER ACOSTA, Secretary of
 Labor

      Plaintiff
 v.                                                           CV. 15-1506(CVR)

 SPECIAL POLICE FORCE CORP., et al

      Defendants




                                         JUDGMENT

        The Court, through the Honorable Magistrate Judge Camille L. Velez-Rive, entered an

Opinion and Order on March 27th, 2019 (Dkt. 175) finding for plaintiff and granting the request

for injunction against defendant Hector Rivera and SPF, as well as finding them in violation of

their record keeping duties, therefore being jointly and severally liable for the back wages and

liquidated damages already found due.

WHEREFORE, it is

        IT IS ORDERED AND ADJUDGED that defendants will comply with all that is included

in said Opinion and Order.

        IT IS SO ORDERED.

        At San Juan, Puerto Rico, this 29th day of March 2019.

                                             FRANCES RIOS DE MORAN
                                              CLERK OF COURT


                                               S/ Yelitza Rivera-Buonomo
                                                 Deputy Clerk
